DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 07/12/2021.
	Claims 1-42 are pending in this application.
	
Applicant made a provisional election without traverse to prosecute the 
invention of Group I, claims 1-34, is acknowledged.
	Claims 35-42 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statements (IDS) filed on 03/15/2020, and 11/05/2020.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Foreign Priority

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification

4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1-7, 9-18, 20, 21, 25-28, and 30-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 10,054,726)
Regarding claim 1, Park discloses a display device comprising: 
	a display panel (liquid crystal panel, col. 1, lines 20-38);
	a cover member 12b or 12b/11/12a (fig. 1) disposed on the display panel; and
	an adhesive layer 13 (fig. 1) or 23 (fig. 2) or 3 (fig. 3) disposed between the display panel and the cover member 12b, 
	wherein the adhesive layer has a first surface 31 (fig. 3) facing the cover member and a second surface 32 facing the display panel, and comprises a first area and a second area disposed at positions different from each other in a first direction from the first surface toward the second surface, and
	wherein a modulus of the first area is different from a modulus of the second area.  See col. 4, lines 6-39.

	Regarding claim 2, Park discloses the display device of claim 1, wherein the adhesive layer 13/23/3 forms a single layer 2including the first area and the second area without an interface between the first surface and the 3second surface.  See figs. 1-3.

	Regarding claim i3, Park discloses the display device of claim 1, wherein the adhesive layer has a continuous 2modulus between the first surface and the second surface.  See col. 4, line 6 – col. 5, line 44.

	Regarding claim i4, Park discloses the display device of claim 1, wherein the modulus of the first area is about 100 2Kpa or higher and about 1000 Kpa or lower, and the modulus of the second area is about 100 Kpa or lower.  See col. 4, lines 28-39.

	Regarding claim - 56 -5, Park discloses the display device of claim 1, wherein a difference between the modulus of the first area and the modulus of the second area is about 100 Kpa or greater.  See col. 4, lines 28-39.

	Regarding claim i6, Park discloses the display device of claim 1, wherein:  
	2the first area comprises the first surface 31 (fig. 3);  
	3the second area comprises the second surface 32; and  
	4the modulus of the first area is higher than the modulus of the second area.  See col. 4, lines 6-39.

	Regarding claim i7, Park discloses the display device of claim 1, wherein:  
	2the first area comprises the first surface 32;  
	3the second area comprises the second surface 31; and  
	4the modulus of the first area 32 is lower than the modulus of the second area 31.  See col. 4, lines 6-39.


	Regarding claim 9, Park discloses the display device of claim 1, wherein:  
	2each the moduli of the first and the second areas varies gradually along the first direction;  
	3the first area comprises the first surface; and  
	4the second area comprises the second surface.  

	
	Regarding claim 10, Park discloses the display device of claim 1, wherein the adhesive layer further comprises a - 57 -third area (middle area between the first and the second surface) having a modulus that varies gradually along the first direction.  	See col. 4, lines 6-39, col. 5, lines 1-36.  See also fig. 4.

	Regarding claim 11, Park discloses the display device of claim 10, wherein the third area has a modulus that 2decreases gradually along the first direction.  See col. 4, lines 6-39, col. 5, lines 1-36.  See also fig. 4.

	Regarding claim 112, Park discloses the display device of claim 10, wherein:  
	2the first area comprises the first surface 31;  
	3the second area comprises the second surface 32;  
	4the third area 41/42 is disposed between the first area and the second area; and  
	5the modulus of the first area and the modulus of the second area are constant in the first 6direction.  	
	See fig. 4 and col. 4, lines 6-39.

	Regarding claim 13, Park discloses the display device of claim 10, wherein the third area has a modulus that 2increases gradually along the first direction.  	
	See fig. 4, and col. 4, lines 6-39; col. 5, lines 1-56.

	Regarding claim 114, Park discloses the display device of claim 1, wherein the first area comprises a third area 2having a modulus that decreases gradually along the first direction, and the second area 3comprises a fourth area having a modulus that increases gradually along the first direction.  See col. 4, line 6 – col. 5, line 56.

	Regarding claims 115-18, Park discloses the display device comprising all claimed limitations.  See the rejections of claims 9-14, and col. 4, line 6 – col. 5, line 56.

	Regarding claim 20, Park discloses a display device comprising:
	a display panel (liquid crystal panel, col. 1, lines 20-38);
	a cover member 12b or 12b/11/12a (fig. 1) disposed on the display panel; and
	4a single adhesive layer 13 (fig. 1) or 23 (fig. 2) or 3 (fig. 3) comprising a first surface 31 (fig. 3) facing the cover member and a second 5surface 32 facing the display panel without an interface between the first surface and the second 6surface, the single adhesive layer being disposed between the display panel and the cover 7member, 
	8wherein a modulus of the first surface is higher than a modulus of the second surface.  See col. 4, lines 6-39.

	Regarding claim i21, Park discloses the display device of claim 20, wherein a difference between the modulus of the first surface and the modulus of the second surface is about 100 Kpa or greater.  See col. 4, lines 17-40.


	swherein a modulus of the first area is different from a modulus of the second area.  See col. 4, lines 6-39.

	Regarding claim 26, Park discloses the adhesive film of claim 25, wherein the adhesive film 13/23/3 forms a single layer - 60 - including the first area and the second area without an interface between the first surface and the second surface.  See figs. 1-3.

	Regarding claim 127, Park discloses the adhesive film of claim 25, wherein a maximum value of a modulus of the 2adhesive film is about 100 Kpa or higher and about 1000 Kpa or lower, and a minimum value of 3the modulus of the adhesive film is about 100 Kpa or lower.  See col. 4, lines 17-40.

	Regarding claim 128, Park discloses the adhesive film of claim 25, wherein a deviation of a modulus of the adhesive 2film in the thickness direction is about 100 Kpa or greater.  See col. 4, line 6 – col. 5, line 56.




	Regarding claim 131, Park discloses the adhesive film of claim 25, wherein the first area comprises a third area 2having a modulus that decreases gradually along the thickness direction, and the second area 3comprises a fourth area having a modulus that increases gradually along the thickness direction.  See col. 4, line 6 – col. 5, line 56, and fig. 4.

	Regarding claim 32, Park discloses the adhesive film of claim 25, further comprising a third area disposed between -61 -the first area and the second area, 3 wherein each of the modulus of the first area and the modulus of the second area is higher 4than a modulus of the third area.  See col. 4, line 6 – col. 5, line 56, and fig. 4.

	Regarding claim 133, Park discloses the adhesive film of claim 25, further comprising a third area disposed between 2the first area and the second area, 3wherein each of the modulus of the first area and the modulus of the second area is lower 4than a modulus of the third area.  See col. 4, line 6 – col. 5, line 56, and fig. 4.

	Regarding claim 34, Park discloses an adhesive film 13 (fig. 1) or 23 (fig. 2) or 3 (fig. 3) for a display device, the adhesive film having a first surface 31 2and a second 
	4wherein a modulus of the first surface is higher than a modulus of the second surface.  See col. 4, lines 6-39.


Claim Rejections - 35 U.S.C. § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,054,726) 
	Regarding claim i19, Park discloses the display device of claim 1, comprising all claimed limitations, as discussed above, except for wherein the display device is foldable or rollable. 
	However, it would have been obvious to one of ordinary skills in the art at the time the invention was made that the invention of Park can be combined with a foldable or rollable display device, which is well known in the art, for the advantages of obtaining a display device having excellent physical properties such as water resistance, workability, durability, etc.  See the Abstract of Park.


Allowable Subject Matter

9.	Claims 8 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed display device (in addition to the other limitations in the claim) comprising:
	Claim 8:
	wherein a bending stiffness of the first area is 2about 30 N.cm or higher and about 50 N.cm or lower, and a bending stiffness of the second area 3is about 15N.cm or higher and about 30 N.cm or lower;

	Claim 29:
	wherein a maximum value of a bending stiffness 2of the adhesive film is about 30 N.cm or higher and about 50 N.cm or lower, and a minimum 3value of the bending stiffness of the adhesive film is about 15 N.cm or higher and about 30 N.cm 4or lower.  


Allowance / Reasons for Allowance

10.	Claims 22-24 are allowed.  
The following is an examiner’s statement of reason for allowance:  

	7wherein a modulus of the folding area is greater than a modulus of the non-folding area.  

Conclusion

11.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        September 9, 2021